TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-11-00825-CR



                                       Ian Battle, Appellant

                                                  v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
        NO. D-1-DC-10-302229, HONORABLE KAREN SAGE, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Ian Battle was convicted by a jury of two counts of sexual assault and

sentenced by the jury to 15 years imprisonment. Appellant’s retained counsel has made a professional,

legal evaluation of the possible appellate issues and either considers them meritless or believes that

any error that may have occurred was harmless, and is of the opinion that the appeal therefore

is frivolous. Anders v. California, 386 U.S. 738, 743-744 (1967); High v. State, 573 S.W.2d 807,

811-13 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684, 684 (Tex. Crim. App. 1974);

Gainous v. State, 436 S.W.2d 137, 138 (Tex. Crim. App. 1969). We also have analyzed the record

and considered the potential grounds for review, and we agree with counsel. In re Schulman, 252
S.W.3d 403, 407-09 (Tex. Crim. App. 2008).
               Appellant’s attorney sent him a copy of the brief, offered to provide the appellate

record to him, and advised him that he had the right to file a pro se brief. See Anders, 386 U.S. at

744; Jackson v. State, 485 S.W.2d 553, 553 (Tex. Crim. App. 1972). No pro se brief has been filed.

               We grant counsel’s motion to withdraw and affirm the judgment of conviction.1



                                               __________________________________________

                                               David Puryear, Justice

Before Justices Puryear, Pemberton and Rose

Affirmed

Filed:

Do Not Publish




         1
           No substitute counsel will be appointed. Should appellant wish to seek further review of
his case by the court of criminal appeals, he must either retain an attorney to file a petition for
discretionary review or file a pro se petition for discretionary review. See generally Tex. R. App. P.
68-79 (governing proceedings in the Texas Court of Criminal Appeals). Any petition for discretionary
review must be filed within thirty days from the date of either this opinion or the date this Court
overrules the last timely motion for rehearing filed. See Tex. R. App. P. 68.2. The petition must be
filed with this Court, after which it will be forwarded to the court of criminal appeals along with the
rest of the filings in the cause. See Tex. R. App. P. 68.3, 68.7. Any petition for discretionary review
should comply with rules 68.4 and 68.5 of the rules of appellate procedure. See Tex. R. App. P.
68.4, 68.5.

                                                  2